internal_revenue_service index no number release date cc dom fi p - plr-116624-98 date legend authority state a year county date program date department v w x y year z date date plr-116624-98 dear this is in reply to a letter dated date and subsequent correspondence requesting certain rulings on behalf of authority the requested rulings concern whether authority may be treated as an integral part of state a for federal_income_tax purposes or alternatively whether authority is subject_to sec_115 of the internal_revenue_code you have also requested a ruling concerning the deductibility of contributions to authority under sec_170 facts the state a legislature in year passed legislation that allowed county to establish a public agency to meet medical needs of the indigent under this legislation the board_of supervisors for county board established a commission to deliver publicly assisted medical_care in county on date the board established by resolution and on behalf of the commission authority a public agency which the commission owns and operates as a local initiative public assistance health plan to provide managed health care to program eligible beneficiaries in county program is state a’s implementation of the federal medicaid program authority was established to provide managed health care for indigent persons in county by contracting with hospitals doctors and other health care service providers on behalf of program eligible beneficiaries the state a legislature intended for the implementation of the public agency to involve consultation and cooperative activities from various agencies of state a county and the commission and that those activities would be in furtherance of state a’s goals and efforts the activities of the commission and authority are recognized as state a action for purposes of all statutes and regulations relating to business competition authority is deemed a public agency that is a local unit of government for purposes of all grant programs and other funding and loan guarantee programs of state a on date the board established by ordinance and on behalf of the commission authority as an entity separate and distinct from the county the county has no responsibility for the financial obligations and liabilities of authority also authority is exempt from county hiring and operations requirements the governance of authority is vested in commission which consists of thirteen members appointed by the board the members of the governing body are selected as follows four members are selected by the board in its discretion the other members are plr-116624-98 selected by the board from groups specified in state a legislation as follows one member must be a representative of private hospitals that have program status one member must be a representative of private hospitals that do not have program status one member must be a representative of free and community clinics one member must be a representative of federally qualified health centers one member must be a physician representative one member must be a representative of a licensed prepaid health plan one member must be an individual who is a health care consumer one member must be a health care consumer advocate one member must be a children’s health care provider representative the members of the board_of governors and employees of authority are immune from liability as public employees members of the board_of governors of authority are required to file public statements disclosing their assets and are prohibited in participating in a decision in which the member has a financial conflict of interest the composition of the 13-member governing body of authority is subject_to alteration upon a two-thirds vote of the full membership of the governing body if the action is also concurred in by an affirmative vote of at least four members of the board the auditor-controller of county conducts a review of the fiscal condition of authority at least annually and reports the findings to the board and authority the auditor-controller also has the discretion to conduct at any time other operational or financial audits of authority and to review authority’s books_and_records authority may be terminated by the board if it no longer functions for the purpose for which it was established when authority’s existing obligations have been satisfied or when its assets have been exhausted upon termination of authority by the board county must manage any remaining assets of authority until superseded by a plan approved by department which is part of state a meetings of the board_of governors of authority and its committees are subject_to the open meeting laws for governmental agencies in state a the documents and records of authority are open to inspection as public records authority is required to file a statement as a local unit of government under state a legislation all of the powers and permitted activities of authority are limited by a strategic plan written by department department may amend the strategic plan changing authority’s power plr-116624-98 prior to the creation of authority county entered into a contract with department to operate the local initiative public assistance health plan for county after the creation of authority county department and authority entered into a novation transferring county’s contract with department to authority authority also has entered into a contract with department to operate a family program which provides managed health care to families with limited income in county the funding for authority was authorized under a state a statute which appropriated dollar_figurev of state a funds to be used by department the dollar_figurev allocated to department by state a was matched by a dollar_figurev federal grant creating a dollar_figurew pool of funds from this pool of funds department distributed dollar_figurex to county for the formation and operation of authority additionally authority receives payments under its contract with department for program under the medicaid program money is granted to states that adopt plans to provide medical assistance to indigent persons approximately one-half of the money authority receives under its contract is from state a and the balance is from a federal grant to state a for program this contract provided authority with dollar_figurey for rendering services for year under a second contract with department authority receives additional funds for providing health care to families with limited income this contract will provide authority with dollar_figurez for rendering services for the period date through date also county may lend funds to authority upon such terms as the board may establish law analysis and conclusions integral part generally if income is earned by an enterprise that is an integral part of a state or political_subdivision of a state that income is not taxable in the absence of specific statutory authorization to tax that income see revrul_87_2 1987_1_cb_18 sec_511 rev_rul 1971_1_cb_28 revrul_71_132 1971_1_cb_29 when a state or political_subdivision conducts an enterprise through a separate_entity however the income of the entity may be exempt or excluded from income under a specific provision such as sec_501 and sec_115 in 308_fsupp_761 rev'd on other grounds 400_us_4 mssic the state of maryland formed a corporation to insure the customer accounts of state chartered savings and loan plr-116624-98 associations under mssic’s charter the full faith and credit of the state was not pledged for mssic’s obligations only three of eleven directors were selected by state officials the district_court rejected mssic’s claim of intergovernmental tax immunity because the state made no financial contribution to mssic and had no present_interest in the income of mssic thus the imposition of an income_tax on mssic would not burden the state of maryland although the supreme court reversed the lower court on other grounds it agreed with the lower court’s analysis of the instrumentality and sec_115 issues in state of michigan and 40_f3d_817 6th cir rev'g 802_fsupp_120 w d mich the court held that the investment_income of the michigan education trust met was not subject_to current taxation under sec_11 the court's opinion is internally inconsistent because it concludes that met qualifies as a political_subdivision of the state of michigan id pincite that met is in a broad sense a municipal corporation id pincite and that met is in any event an integral part of the state of michigan id pincite moreover the court's reliance on the factors listed in revrul_57_128 1957_1_cb_311 to reach its conclusion is misplaced the revenue_ruling applies to entities that are separate from a state the factors in the revenue_ruling do not determine whether an enterprise is considered to be a separate_entity or an integral part of a state nevertheless in determining whether an enterprise is an integral part of a state it is necessary to consider all of the facts and circumstances including the state's degree of control_over the enterprise and the state's financial commitment to the enterprise sec_301_7701-1 et seq of the procedure and administration regulations the so-called check-the-box_regulations support the position that an entity that is separate from a state or political_subdivision may still be an integral part of that state or political_subdivision sec_301 a provides in part that an entity formed under local law is not always recognized as a separate_entity for federal tax purposes for example an organization wholly owned by a state is not recognized as a separate_entity for federal tax purposes if it is an integral part of the state sec_301_7701-2 provides plr-116624-98 for purposes of this section and sec_301_7701-3 a business_entity is any entity recognized for federal tax purposes including an entity with a single owner that may be disregarded as an entity separate from its owner under sec_301_7701-3 that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the internal_revenue_code a business_entity with two or more members is classified for federal tax purposes as either a corporation or a partnership a business_entity with only one owner is classified as a corporation or is disregarded if the entity is disregarded its activities are treated in the same manner as a sole_proprietorship branch or division of the owner sec_301_7701-2 provides in part for federal tax purposes the term corporation means-- a business_entity organized under a federal or state statute or under a statute of a federally recognized indian_tribe if the statute describes or refers to the entity as incorporated or as a corporation body corporate or body politic an association as determined under sec_301_7701-3 a business_entity wholly owned by a state or any political_subdivision thereof thus the check-the-box_regulations indicate that even if authority were classified as a separate_entity from state a it nevertheless could be treated as an integral part of state a if it so qualifies in this case authority was created by enabling legislation of state a and an implementing resolution and ordinance of county the powers of authority are included in the legislation that established authority the board appoints the members of the board_of governors that controls authority the financial affairs of authority are reviewed and may be audited by the auditor-controller of county all of the activities of authority are subject_to the requirements for all governmental entities of state a with respect to its procedures and litigation county plr-116624-98 has the authority to terminate authority and department would determine the ultimate disposition of authority’s assets also the permitted activities of authority are subject_to the control of department which may expand or limit these activities through revisions of its strategic plan based on the information submitted we conclude that state a will exercise substantial control_over authority the funding for authority was authorized under state a statute which appropriated dollar_figurev of state a funds to be used by department which is part of state a the allocation to department by state a was matched by a dollar_figurev federal grant creating a dollar_figurew pool of funds from this pool of funds department distributed dollar_figurex to county for the formation and operation of authority county has no direct responsibility for the financial obligations and liabilities of authority additionally authority receives payments under its contract with department for program approximately one-half of the money authority receives under its contract is from revenues from state a and the balance is from a federal grant to state a for program this contract provided authority with dollar_figurey for rendering services for year under a second contract with department authority receives additional state a funds for providing health care to families with limited income this contract will provide authority with dollar_figurez for rendering services for the period date through date the allocation of the above-mentioned funds represents a substantial financial commitment by state a to authority accordingly based on the facts and representations submitted state a through county has demonstrated that it will exercise a substantial level of control_over authority state a through department will make a substantial financial commitment to authority therefore we conclude that authority’s income is not subject_to federal_income_tax because authority is an integral part of state a sec_115 because we have concluded that authority is an integral part of state a sec_115 is not applicable sec_170 sec_170 provides subject_to certain limitations a deduction for contributions or gifts to or for_the_use_of organizations described in sec_170 payment of which is made within the taxable_year plr-116624-98 sec_170 states that the term charitable_contribution includes a contribution or gift to or for_the_use_of a state a possession_of_the_united_states any political_subdivision of a state or any possession_of_the_united_states or the district of columbia but only if the contribution is made for exclusively public purposes see eg revrul_79_323 1979_2_cb_106 holding that amounts contributed to an industrial commission established by a state legislature for exclusively public purposes are deductible under sec_170 authority was created under state a statute to provide managed health care for indigent persons and certain limited income families in county authority is under the control and supervision of county and is funded by state a and from federal money paid to state a authority functions for an exclusively public purpose as required by sec_170 for contributions to a state to be deductible because authority is an integral part of state a contributions or gifts to or for_the_use_of authority are contributions or gifts to or for_the_use_of an entity described in sec_170 accordingly contributions or gifts to or for_the_use_of authority are to or for_the_use_of state a and are for exclusively public purposes and are therefore generally deductible under sec_170 to the extent otherwise provided under sec_170 sec_170 provides limitations on the amount that an individual can deduct for charitable_contributions in a taxable_year sec_170 provides that any charitable_contribution to a governmental_unit referred to in sec_170 is allowed to the extent that the aggregate of such contributions does not exceed percent of the taxpayer's contribution_base for the taxable_year because authority is an integral part of state a authority is a governmental_unit described in sec_170 other information this ruling is directed only to the taxpayer who requested it no opinion is expressed as to the federal tax consequences of this transaction under any provision not addressed herein in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s authorized representative plr-116624-98 sec_6110 provides that this ruling may not be used or cited as precedent sincerely assistant chief_counsel financial institutions products by signed by alvin j kraft alvin j kraft chief branch enclosures copy of this letter copy for sec_6110 purposes
